Title: To George Washington from William Adamson, 5 February 1798
From: Adamson, William
To: Washington, George



Esteemed friend,
⟨February 5th 1798⟩

I cannot resist the impulse of my feelings to express my grateful acknowledgment of the polite & kind reception wch I met with at Mount Vernon, and beg to assure thee that amongst the many whose curiousity, or admiration for the dignified character of the great proprietor of that seat of domestic felicity, lead to visit it, none can retain a deeper sense of the honor of having enjoy’d so happy an opportunity of cultivating thy acquaintance than myself! Indeed I shall esteem it amongst the most favor’d events of my life to be honor’d with the personal acquaintance of the greatest & best Man of his age; & to know that his amiability in private life, is commensurate w⟨ith⟩ his magnaminity in publick! It is from the purest admiration of both that I express myself—The conscious worth wch thou inherits will acquit me of adulation when I tell the American Cincinatus[,] transcendently more illustrious than his prototype, that I derived the most sincere gratification from beholding the rural scene where the Hero transform’d into the Peasant, cultivates the arts of peace, & combines the character of the private Gentleman with that of the Sage & Soldier.
It cannot but prove agreeable to the Father & deliverer of his Country, to be inform’d by a stranger whose observation is awake to every passing scene, & every current sentiment, and who has visitted most of the great Towns in the United States; that one general sentiment of attachment to the happy & enviable constitution which thou hadst so distinguish’d a share in rearing for the happiness of thy Country, & to the admiration of a surrounding world; pervades the publick mind in an eminent degree, & that universally.
May I crave the favor General, of thy presenting my respectful regards to thy amiable & kind companion, & her charming grand-daughter? I have the honor to subscribe myself with the utmost deference & esteem Thy obliged & respectful frd

Wm Adamson

